Case: 10-40673     Document: 00511571774         Page: 1     Date Filed: 08/15/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 15, 2011
                                     No. 10-40673
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

WILLIE TATE, JR.,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:09-CR-115-1


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Willie Tate Jr., has
moved for leave to withdraw and has filed a brief and supplemental letter brief
in accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Tate has filed a response. We have
reviewed counsel’s brief, supplemental letter brief, and the relevant portions of
the record reflected therein, as well as Tate’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 10-40673   Document: 00511571774   Page: 2   Date Filed: 08/15/2011

                               No. 10-40673

Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2. Tate’s motion to remand is DENIED.




                                    2